MEMORANDUM **
Janice Filion and William Filion appeal pro se from the district court’s judgment dismissing their action alleging that Churchill County unlawfully taxed the real property upon which their religious nonprofit organization is going to be situated. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction, Jerron West, Inc. v. Cal. State Bd. of Equalization, 129 F.3d 1334, 1337 (9th Cir.1997), and we affirm.
The district court properly held that it lacked jurisdiction over plaintiffs’ action challenging the authority of Churchill County to tax their property. See 28 U.S.C. § 1341 (“The district courts shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a plain, speedy and efficient remedy may be had in the courts of such State.”); Patel v. City of San Bernardino, 310 F.3d 1138, 1140 (9th Cir.2002) (prohibiting declaratory and injunctive relief in federal court and proscribing claims for damages where taxpayer has adequate state court remedy).
Plaintiffs’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.